Per Curiam.
This is an application for mandamus to require the judge to strike from the files of a cause pending in his court an amended declaration. "We are unable to find in the application, as explained to us, any ground for this intervention. Setting aside all question as to the appropriateness of mandamus to get rid of the amendment to *388the declaration if erroneous as introducing a new and distinct canse of action, or as destroying the identity of the cause of action for which the suit was originally instituted,, the showing does not, as we think, establish prima facie that any such change was made, or any change not within judicial discretion.
The application must therefore be refused.